internal_revenue_service national_office technical_advice_memorandum december number release date third party communication none date of communication not applicable index uil no case-mis no tam-133939-08 acting director ------------------------------------------------------- -------------------------------------------------------------------------------------------------- ---------------------------------- ----------------------------- ------------------------------------------ taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference -------------------------------------------------------- ---------------------------- ----------------------------------- ---------------------- --------------------------------------------- --------------------------- legend parent ----------------------------------------------------------------------------- ------------------------------------- insurance subsidiary ----------------------------------------------------------------------------- ------------------------------------------ operating subsidiary m consultant n state a state b ----------- --------------------------------------- ---------- -------------------- tam-133939-08 date a foreign_country c year year active busine sec_1 active busine sec_2 x y issue --------------------------- ------------ ------- ------- -------------------------- -------------- --------------- ---- whether discounted_unpaid_losses within the meaning of sec_832 of the internal_revenue_code in the hands of an insurance_company which is the distributing_corporation in a complete_liquidation of that subsidiary into its non-insurance company parent under sec_332 is an attribute under sec_381 which may be transferred to the distributee parent_corporation facts parent is a publicly-traded domestic holding_company headquartered in state a parent is the common parent of an affiliated_group_of_corporations that join in filing a consolidated federal_income_tax return parent primarily conducts its businesses active busine sec_1 and active busine sec_2 in the united_states and abroad through its direct and indirect subsidiaries parent also formed insurance subsidiary insurance subsidiary was organized in year in foreign_country c and in year was redomesticated to state b insurance subsidiary was included in parent’s consolidated federal_income_tax return insurance subsidiary was classified as a corporation for federal_income_tax purposes in accordance with sec_301_7701-2 during its existence insurance subsidiary provided coverage for the deductibles and self insured retentions under parent’s casualty insurance programs such as workers’ compensation auto liability product_liability and general liability in sum insurance subsidiary issued guaranteed cost insurance policies to group members conducting tam-133939-08 business in the active busine sec_1 and active busine sec_2 areas parent and its operating subsidiaries retained third-party insurance and insurance subsidiary bundled the deductibles for the third-party insurance on parent and its operating subsidiaries insurance subsidiary provided coverage only to parent and its operating subsidiaries not to third parties insurance subsidiary calculated its taxable_income in accordance with part ii of subchapter_l of the internal_revenue_code at the end of its fiscal_year date a insurance subsidiary had cumulative loss_reserves for federal_income_tax purposes under its current method of insurance accounting equaling amount dollar_figurex in considering this request for technical_advice the national_office has not examined insurance subsidiary’s calculations or method_of_accounting with respect to insurance subsidiary’s loss_reserves however for purposes of this technical_advice_memorandum we assume that the unpaid loss reserve calculations were correct insurance subsidiary calculated its insurance loss_reserves in accordance with sec_832 which is reflected on parent’s consolidated year-end tax_return for date a on form 1120-pc for valid business purposes parent terminated insurance subsidiary as an insurance_company on date a the termination of insurance subsidiary is reflected in the plan and merger agreement agreement between insurance subsidiary and parent and the agreement stated that the merger was effective pincite p m on date a all existing insurance contracts underwritten by insurance subsidiary were cancelled as of date a by parent which is reflected in letters of correspondence sent from parent to insurance subsidiary policies that had not run their full term when the insured cancelled the policies resulted in premium refunds further the agreement stated that at the time of the merger insurance subsidiary was to surrender its various licenses and certificates issued by the insurance department of state b that had previously allowed and provided insurance subsidiary the ability to underwrite various forms of insurance and to issue such insurance policies in addition parent submitted a letter to the examination team which was written by consultant n regarding insurance subsidiary this letter stated that insurance subsidiary’s balance_sheet as of the close of date a contained no liabilities or assets at that time correspondence also indicated that earlier on date a a substantial amount of insurance subsidiary’s unpaid_losses approximating y percent of its total unpaid_losses were incurred but not reported losses ibnr as a result of the termination of insurance subsidiary insurance subsidiary merged into its sole shareholder parent on date a in a transaction that qualified as a statutory merger under the laws of state a and state b and as a sec_332 complete_liquidation all of the outstanding common_stock of insurance subsidiary was cancelled automatically without any_action by the holder at and after the merger parent became responsible for all liabilities and obligations of insurance subsidiary and any claim existing or pending by or against either entity may have been prosecuted as if the merger had not insurance subsidiary also provided excess property and crime coverage to entities within parent’s group tam-133939-08 taken place neither the rights of creditors nor any liens by the creditors upon the property of insurance subsidiary or parent were impaired by the merger parent is not an insurance_company and did not become one when insurance subsidiary was liquidated into it parent has not presented any information to the service’s examination team showing that parent has any authority under state b law or any other state law to engage in the business of underwriting insurance policies or to provide insurance coverage to any entity nevertheless when insurance subsidiary ceased to exist parent transferred over to its own books_and_records the reserves which insurance subsidiary had maintained parent intends to use the method_of_accounting for these reserves which would be available to insurance subsidiary had insurance subsidiary continued to do business as an insurance_company the service’s examination team has challenged parent’s adoption of insurance subsidiary’s method_of_accounting for these previously deducted reserves insurance subsidiary’s position is that in the complete_liquidation of a subsidiary under sec_332 corporate items or attributes including insurance items carryover to parent as the distributee corporation see sec_381 the position urged by the examiner is that since parent is prohibited from using the reserve_method of accounting under sec_832 it may not use reserve_accounting upon the liquidation of insurance subsidiary further the examiner urges that sec_381 overrides any argument that the taxpayers may have under sec_381 because sec_381 as the more specific provision overrides sec_381 law sec_332 provides that no gain_or_loss shall be recognized on the receipt by a corporation of property distributed in complete_liquidation of another corporation sec_332 and provide in part that a distribution shall be considered in complete_liquidation if the corporation receiving such property was on the date of the adoption of the plan_of_liquidation and has continued to be at all times until the receipt of the property the owner of stock in such other corporation meeting the requirements of sec_1504 and if the distribution is by such other corporation in complete cancellation or redemption of all its stock and the transfer of all the property occurs within the taxable_year sec_381 provides that in the case of the acquisition of assets of a corporation by another corporation in a distribution to which sec_332 relating to liquidations of subsidiaries applies the acquiring_corporation shall succeed to and take into account as of the close of the day distribution various tax_attributes of the distributing_corporation as described in sec_381 subject_to various conditions and limitations specified in sec_381 and c tam-133939-08 sec_381 provides that the acquiring_corporation shall use the method_of_accounting used by the distributor corporation on the date of distribution unless different methods were used by several distributor corporations or by a distributor corporation and the acquiring_corporation if different methods were used the acquiring_corporation shall use the method or combination of methods of computing taxable_income adopted pursuant to regulations prescribed by the secretary sec_381 provides in effect that if the acquiring_corporation is an insurance_company taxable under subchapter_l it must take into account those items of the distributor corporation required to be taken into account for purposes of subchapter_l to the extent proper to carry out the purposes of sec_381 and subchapter_l and under such regulations as may be prescribed by the secretary sec_1_381_c_22_-1 of the income_tax regulations provides in part that if in a taxable_year beginning after date a distributor corporation which is an insurance_company is acquired by a corporation which is an insurance_company in a transaction to which sec_381 applies sec_381 provides that the acquiring_corporation shall take into account the appropriate items which the distributor was required to take into account for purposes of part i subchapter_l chapter of the internal_revenue_code sec_1_381_c_22_-1 of the regulations provides that if a transaction meets the requirements of sec_381 of this section the acquiring_corporation shall except as otherwise provided take into account as of the close of the date of distribution the following items of the distributor corporation sec_1_381_c_22_-1 of the regulations describes such a limitation sec_1_381_c_22_-1 provides in part that if the acquiring_corporation is a mutual_life_insurance_company the dollar balances in the shareholders surplus account policyholders surplus account and other accounts shall not be taken into account by such acquiring_corporation and the distributor corporation shall be subject_to the provisions of former sec_815 as of the close of the date of distribution former sec_815 provides in part that except as provided in sec_381 relating to carryovers in certain corporate adjustments if - i for any taxable_year in which the taxpayer is not an insurance_company or ii for any two successive taxable years the taxpayer is not a life_insurance_company then the amount taken into account under former b for the last preceding year for which it was a life_insurance_company shall be increased after the application former b has been replaced by sec_815 of the current code see also sec_815 e f and g as well as the cross reference to sec_815 in sec_801 tam-133939-08 of subparagraph b by the amount remaining in the policyholders surplus account at the close of such preceding_taxable_year former sec_815 provides that if for any taxable_year the taxpayer is an insurance_company but not a life_insurance_company then any distribution to shareholders during such taxable_year shall be treated as made on the last day of the last preceding year for which the taxpayer was a life_insurance_company former a prior to the tax_reform_act_of_1986 dealing with adjustments to provide protection against losses provided that in determining the statutory underwriting_income or loss for any taxable_year there shall be allowed as a deduction the sum of - a an amount equal to percent of the losses_incurred during the taxable_year as determined under sec_832 plus b an amount equal to percent of the underwriting gain for the taxable_year plus c if the concentrated windstorm etc premium percentage for the taxable_year exceed sec_40 percent an amount determined by applying so much of such percentage as exceed sec_40 percent to the underwriting gain for the taxable_year for purposes of this paragraph the term underwriting gain means statutory underwriting_income computed without having any deduction under this subsection section c provides that if the taxpayer is not subject_to tax under dealing with the tax on mutual insurance_companies to which part ii applies for any taxable_year the entire amount in the account at the close of the preceding_taxable_year shall be subtracted from the account in such preceding_taxable_year sec_807 provides that for purposes of part i of subchapter_l if the basis for determining any item referred to in sec_807 as of the close of any taxable_year differs from the basis for such determination as of the close of the preceding_taxable_year then so much of the difference between - i the amount of the item at the close of the taxable_year computed on the new basis and ii the amount of the item at the close of the taxable_year computed on the old basis it is noted that revrul_65_240 1965_2_cb_236 which provides that where an insurance_company subject_to tax imposed under sec_831 issues life_insurance as well as casualty insurance contracts any increase or decrease in its life_insurance_reserves due to a change in basis of computing such reserves shall be taken into account in accordance with the same federal_income_tax rules the predecessor to sec_807 in respect of reserve_strengthening_or_weakening as are provided for in determining gain_or_loss from operations of life_insurance_companies tam-133939-08 as is attributable to contracts issued before the taxable_year shall be taken into account under the method provided in subparagraph b sec_807 states that the method provided in this paragraph is as follows i if the amount determined under subparagraph a i exceeds the amount determined under subparagraph a ii of such excess shall be taken into account for each of the succeeding taxable years under sec_805 or ii if the amount determined under subparagraph a ii exceeds the amount determined under subparagraph a i of such excess shall be included in gross_income for each of the succeeding taxable years under sec_803 sec_807 provides that except as provided in sec_381 relating to carryovers in certain corporate readjustments if for any taxable_year the taxpayer is not a life_insurance_company the balance of any adjustments under this subsection shall be taken into account for the preceding_taxable_year in 481_us_239 an accrual_method taxpayer self-insured its liability for its employee medical_care plan the taxpayer established a reserve at the end of the year for its obligation to reimburse employees for medical_care already received by the employees from third parties but for which reimbursement claims had not yet been filed the taxpayer deducted the amount of its estimated liability in this reserve_account at the end of the tax_year as an accrued expense the supreme court held that the last event necessary to fix liability was submission of a claim form by an employee not the receipt of medical_care and thus the first prong of the all_events_test was not met because the last event necessary to fix that liability had not occurred by the end of that year the court concluded that some individuals might not file a claim for reimbursement because of oversight procrastination confusion over the coverage provided or fear of disclosure to the employer of the extent or nature of the services received thus the court reasoned that the filing of a claim was not a mere technicality but a condition_precedent to liability on the part of the taxpayer the supreme court in supporting its conclusion that the claims estimated by general dynamics were not intended to fall within the all_events_test stated that its conclusion was further demonstrated by the fact that the internal_revenue_code specifically permits insurance_companies to deduct additions to reserves for such incurred but not reported claims ibnrs if the all_events_test permitted the deduction of an estimated reserve representing claims that were actuarially but not yet reported congress would not have needed to maintain an explicit provision that insurance_companies could deduct such reserves the court pointed out in footnote that general dynamics has never sought to be treated as an insurance_company entitled to take ibnr deductions under the provisions of subchapter_l tam-133939-08 sec_831 of the internal_revenue_code provides that taxes computed as provided in sec_11 are imposed for each taxable_year on the taxable_income of each insurance_company other than a life_insurance_company sec_831 provides that for purposes of sec_831 the term_insurance company has the meaning given to such term by sec_816 under sec_816 the term_insurance company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or reinsuring of risks underwritten by insurance_companies insurance_companies subject_to tax under sec_831 of the code are required to determine gross_income under sec_832 sec_832 provides that one of the items taken into account is the combined gross amount earned during the taxable_year from investment_income and from underwriting_income computed on the basis of the underwriting and investment exhibit of the annual_statement approved by the national association of insurance commissioners naic sec_832 of the code defines underwriting_income as premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred the term premiums earned on insurance contracts during the taxable_year is defined in sec_832 as the amount of gross premiums written on insurance contracts during the taxable_year less return_premiums and premiums_paid for reinsurance plus of the increase in unearned premiums sec_832 defines losses_incurred during the taxable_year on insurance contracts as follows from the losses paid during the taxable_year deduct salvage and reinsurance recovered during the taxable_year to the result so obtained add all unpaid_losses on life_insurance contracts plus all discounted_unpaid_losses as defined in sec_846 outstanding at the end of the taxable_year and deduct all unpaid_losses on life_insurance contracts plus all discounted_unpaid_losses outstanding at the end of the preceding_taxable_year to the results so obtained add estimated salvage and reinsurance recoverable as of the end of the preceding_taxable_year and deduct estimated salvage and reinsurance recoverable as of the end of the taxable_year the amount of the unpaid_losses must be fair and reasonable sec_1_832-4 of the regulations provides that every insurance_company to which this section applies must be prepared to establish to the satisfaction of the district_director that the part of the deduction for losses_incurred which represents unpaid_losses at the close of the taxable_year comprises only actual unpaid_losses these losses must be stated in amounts which based on the facts of each case and the company’s experience with similar cases represent a fair and reasonable amount the company will be required to pay analysis tam-133939-08 while sec_381 set forth above in the context of a transaction subject_to sec_381 such as a sec_332 complete_liquidation of a subsidiary into its parent_corporation provides for the carryover of items or attributes required to be taken into account for purposes of subchapter_l the statute is clear on its face that its scope is limited to situations where the acquiring_corporation is an insurance_company taxable under subchapter_l underlining supplied see sec_381 further sec_1 c - a of the regulations also set forth above similarly limits the carryover of insurance attributes to acquisitions to which sec_381 applies made by a corporation which is an insurance_company underlining supplied in addition when one examines the pattern of the examples given in the regulations under sec_381 of the code although they deal primarily with transactions involving life_insurance_companies there is a common theme that only insurance_companies are involved both as the transferring or liquidating companies and as the acquiring or distributee corporations the regulations under sec_381 are clearly intended to provide guidance to certain acquisitions involving non-life insurance_companies as pointed out in general dynamics supra it is clear that a non-insurance company can not deduct insurance reserves in reaching its conclusion that general dynamics could not deduct incurred but not reported claims under the all_events_test the court observed that this conclusion was further demonstrated by the fact that the internal_revenue_code specifically permits insurance_companies to deduct additions to reserves for such incurred but not reported claims ibnr the court further indicated that if the all_events_test permitted the deduction of an estimated reserve represented claims that were incurred but not yet reported ibnr congress would not have needed to maintain an explicit provision in sec_832 that insurance_companies could deduct such reserves the court also added that general dynamics has never sought to be treated as an insurance_company entitled to take ibnr deductions under the provisions of subchapter_l the facts are similar in the present case as the bulk of the reserve items sought to be deducted by a non-insurance company are ibnrs and parent never sought to be treated as an insurance_company entitled to take such reserve deductions we are not however limiting our analysis to incurred but not reported losses ibnrs but to all of the insurance subsidiary’s discounted_unpaid_losses in simple terms the present situation represents a case where in substance insurance subsidiary as an insurance_company was entitled to take a deduction in an earlier year whereas its parent distributee company as a non-insurance company is subject_to the all_events_test and is therefore entitled to deduct the amount of the losses at a later year thus our analysis is that as the losses_incurred items of insurance subsidiary do not carry over to parent a non-insurance company accordingly the deferral that insurance subsidiary enjoyed by being able to claim the benefits of sec_832 must be reversed by treating insurance subsidiary’s discounted unpaid loss balance as zero in the regulations are clearly intended to provide guidance with respect to certain situations which primarily are non-life insurance_company concerns see sec_1 c - b dealing with carryovers of the special loss discount account provided for in sec_847 of the code dealing with special income_tax payments tam-133939-08 its hands on date a which was the last day of its last tax_year as an insurance_company under part ii of subchapter_l sec_381 of the code and the regulations thereunder clearly state that the carryover of insurance items or attributes is limited to transfers where the acquiring_corporation is an insurance_company or in some cases a life_insurance_company or a particular kind of life_insurance_company further subchapter_l provides analogous examples in both part i and part ii of subchapter_l in situations where an insurance attribute or item can not carryover to the acquiring_corporation the situations that follow describe items that could not be transferred to the acquiring_corporation and the item was required to be taken into account by the transferor or distributing_corporation in the year preceding the year in which the insurance item ceased being held by a qualifying_insurance_company an illustration of this pattern of operation of subchapter_l is sec_807 formerly this provision was numbered sec_810 prior to the deficit_reduction_act_of_1984 the 1984_act the background of sec_807 is rooted in sec_807 formerly sec_810 prior to the 1984_act which provided an adjustment or spread over a ten-year period resulting from a life company’s change in basis for computing life_insurance_reserves or other item described in sec_807 formerly sec_810 sec_807 provides in effect that the spread period terminates if the company is no longer a life_insurance_company and the adjustment is to be taken into account in the year preceding the tax_year in which life_insurance_company status was lost similarly with regard to changes in methods_of_accounting for insurance items maintained by non-life companies there is a positive sec_481 adjustment that the company is required to spread over a four-year period pursuant revproc_97_27 1997_1_cb_680 and revproc_2002_19 2002_1_cb_696 further as a condition to the approval of a change in accounting_method for such items the national_office requires that if a company ceases to be taxable as an insurance_company at any time prior to the expiration of the four-year adjustment period the company must take into account the remaining balance of the sec_481 adjustment in the last year that it was taxable as an insurance_company another example is contained in sec_1 c - b iv of the regulations this regulation provides in part that if the acquiring_corporation is a mutual_life_insurance_company the dollar balances in the shareholders surplus account policyholders surplus account and other accounts shall not be taken into account by such acquiring_corporation and the distributor corporation shall be subject_to the provisions of former sec_815 as of the close of the date of distribution former sec_815 provides in part that except as provided in sec_381 relating to carryovers in certain corporate adjustments if - i for any year in which the taxpayer is not an insurance_company or ii for any two successive taxable years the taxpayer is not a life_insurance_company then the amount taken into account under former b for the last preceding year for which it was a life_insurance_company shall be increased tam-133939-08 after the application of former sec_815 by the amount remaining in the policyholders surplus account at the close of such preceding_taxable_year a further example may be found under former c which provided that a mutual_insurance_company must include its protection against loss pal account balance in taxable_income as of the close of the preceding_taxable_year if it or a reorganized entity no longer qualifies as a mutual_insurance_company under former conclusion we conclude that the discounted unpaid loss items under sec_832 of insurance subsidiary are unique to its status as an insurance_company under part ii of subchapter_l and such items or attributes were not an item or attribute that transferred to parent a non-insurance company in the sec_332 liquidation accordingly the deferral that insurance subsidiary enjoyed by being able to claim the benefits under sec_832 must be reversed by treating insurance subsidiary’s ending discounted unpaid loss balance as zero on date a which was the last day of its last year as an insurance_company taxable under part ii of subchapter_l we note that the examiner has argued to this office that the more specific provision sec_381 specifically relating to successor insurance_companies overrides any argument that the taxpayers may have under sec_381 which deals more generally with methods_of_accounting in this connection the examiner cited in re weinstein f 3rd 1st cir giving specific language precedent over general language within the same code provision and other cases the examiner has made an excellent argument however as we have concluded that insurance subsidiary must reverse the benefits it previously received under sec_832 immediately prior to the sec_332 liquidation we have not addressed that question because there were no sec_832 items to transfer caveat as there was some uncertainty in the facts as to whether insurance subsidiary provided any coverage to parent or whether parent was acting entirely as a holding_company we are generally directing your attention to revrul_2002_89 2002_2_cb_984 which considered whether or not an arrangement between a domestic parent and its wholly owned insurance subsidiary was an insurance arrangement for federal_income_tax purposes however for purposes of this memorandum we are assuming that the parties are in agreement that for all of the years involved the transfer and distribution of insurance risk existed such that insurance existed in the arrangement for federal_income_tax purposes further our views have not been requested and none are given with respect to that matter tam-133939-08 a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
